Citation Nr: 0604001	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  98-16 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to a disability rating in excess of 70 
percent for dysthymic disorder for the period from March 13, 
2003, to May 2, 2004, to include an effective date earlier 
than March 13, 2003.

5.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury for the periods 
from February 28, 1996, to May 6, 1996; from July 1, 1996, to 
June 9, 1997; and from August 1, 1997, to February 11, 2002.

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee, to 
include an effective date earlier than November 20, 2000.

7.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the right hip.

8.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the left hip.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In August 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in Phoenix, 
Arizona.  

In a July 1996 rating decision, the RO increased the rating 
for residuals of a right knee injury to 10 percent, effective 
February 28, 1996; assigned a temporary total evaluation for 
convalescence from May 7, 1996; and resumed the increased 10 
percent rating from July 1, 1996.  The veteran timely 
perfected an appeal of the 10 percent rating.  In a September 
1997 rating decision, the RO assigned another temporary total 
evaluation for convalescence from June 10, 1997; and resumed 
the 10 percent rating from August 1, 1997.  In a May 1998 
Decision Review Officer (DRO) decision, the RO increased the 
rating to 20 percent, effective February 28, 1996.  In a 
September 2002 DRO decision, the RO, in relevant part, 
increased the rating to 30 percent, effective February 12, 
2002.  

Because of the above action, the veteran is currently 
assigned the maximum schedular evaluation under Diagnostic 
Code 5257, which was the goal of her disagreement with the 
RO's previous action.  Therefore, there is no "case or 
controversy" for which the Board must render a decision with 
respect to the evaluation for residuals of a right knee 
injury for the period since February 12, 2002.  See Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990).  Cf. AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (where an increased rating results 
in less than the maximum rating assignable, it is presumed 
that claimant seeks a higher rating, unless contrary intent 
is clearly expressed).  The veteran has not, however, 
indicated that she is satisfied with the 20 percent ratings 
for the periods prior to February 12, 2002, when not 
receiving the temporary total evaluations.  Thus, the claim 
is still before the Board.  See AB, supra.  In light of the 
above procedural history, the issue is as listed on the title 
page.

In a May 1998 rating decision, the RO, in relevant part, 
denied service connection for a left knee disorder, secondary 
to service-connected right knee disorder.  The veteran timely 
perfected an appeal of this determination.  At the August 
2005 Board hearing, the veteran stated that she wished to 
withdraw the issue of entitlement to service connection for a 
left knee disorder, secondary to service-connected right knee 
disorder.  Thus, the issue is no longer a part of the current 
appeal.  

In a July 2001 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee and 
assigned a 10 percent rating, effective November 20, 2000.  
Later that month, the veteran filed a notice of disagreement 
(NOD) to the rating assigned.  Then, in September 2001, the 
veteran filed a NOD to the effective date.  In October 2002, 
the RO issued a supplemental statement of the case (SSOC) 
addressing the above issues.  In response, the veteran 
submitted a substantive appeal later that month, perfecting 
an appeal of these determinations.  Thus, the issue is as 
listed on the title page.

In a September 2002 DRO decision, the RO, in relevant part, 
granted service connection for dysthymic disorder and 
assigned a 10 percent rating, effective June 10, 1997.  In 
October 2002, the veteran filed a NOD to the rating assigned.  
In a December 2002 DRO decision, the RO increased the rating 
to 30 percent, effective the date of service connection.  In 
December 2002, the RO also issued a SSOC regarding the rating 
for this disorder.  In a June 2003 DRO decision, the RO, in 
relevant part, increased the rating to 70 percent, effective 
March 13, 2003.  Also in June 2003, the RO issued a SSOC on 
the 70 percent rating.  Later that month, the veteran 
submitted an Appeal Status Election form indicating that she 
was satisfied with the 70 percent rating.  In March 2004, the 
RO issued another SSOC regarding the 70 percent rating.  
Later that month, the veteran filed a VA Form 9 addressing 
the rating for dysthymic disorder.  

Then, in a January 2005 rating decision, the RO increased the 
rating for dysthymic disorder to 100 percent, effective May 
3, 2004.  In February 2005, the veteran submitted an Appeal 
Status Election form indicating that she was satisfied with 
the 100 percent rating.  At the August 2005 Board hearing, 
the veteran indicated that she wants a disability rating in 
excess of 70 percent for dysthymic disorder for the period 
prior to March 13, 2003, to include consideration of an 
effective date earlier than March 13, 2003, for the 
assignment of the 70 percent rating.  In light of the above, 
the Board has characterized the issue as listed on the title 
page.

In a July 2003 rating decision, the RO, in relevant part, 
granted service connection for bursitis of the hips and 
assigned a zero percent rating for each hip, effective June 
5, 2002.  The veteran filed a NOD later that month.  In a 
March 2004 DRO decision, the RO increased the ratings for 
bursitis to 10 percent each.  In March 2004, the RO also 
issued a SSOC regarding the above ratings.  In response, the 
veteran submitted an Appeal Status Election form later that 
month indicating that she was satisfied with the 10 percent 
ratings.  However, in an April 2004 letter, the veteran 
expressed disagreement with the 10 percent ratings.  Despite 
her earlier statement indicating satisfaction with these 
issues, the Board views the April 2004 statement as a 
substantive appeal, perfecting her appeal with respect to 
these issues.

Also in the July 2003 rating decision, the RO denied service 
connection for a cervical spine disorder, lumbar spine 
disorder, and thoracic spine disorder.  In March 2004, the 
RO, without a NOD, issued a SSOC on the above issues.  On a 
March 2004 VA Form 9, the veteran expressed disagreement with 
the above denials of service connection.  The Board views 
this statement as a NOD.  Then, in an April 2004 statement, 
she again expressed disagreement with the denials.  In July 
2004, the RO issued another SSOC on the above issues.  After 
review, the Board views the April 2004 statement as a 
substantive appeal, perfecting an appeal of these issues.  
That the July 2004 SSOC was issued after the substantive 
appeal does not change the appellate status.  Cf. Archibold 
v. Brown, 9 Vet. App. 124, 132 (1996).  

Lastly, in October 2005, the veteran submitted additional 
evidence without a waiver of initial RO consideration.  
Because the evidence relates to her spine claims, which are 
being remanded, the Board will proceed with the consideration 
of her appeal.  

The issues of entitlement to service connection for a 
cervical spine disorder, entitlement to service connection 
for a thoracic spine disorder, entitlement to service 
connection for a lumbar spine disorder, entitlement to a 
disability rating in excess of 10 percent for degenerative 
arthritis of the right knee, entitlement to a disability 
rating in excess of 10 percent for bursitis of the right hip, 
and entitlement to a disability rating in excess of 10 
percent for bursitis of the left hip are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period from February 28, 1996, to May 6, 1996, 
the veteran's residuals of a right knee injury have been 
manifested by no more than moderate impairment of the knee.

2.  For the period from July 1, 1996, to June 9, 1997, the 
veteran's residuals of a right knee injury have been 
manifested by no more than moderate impairment of the knee.

3.  For the period from August 1, 1997, to February 11, 2002, 
the veteran's residuals of a right knee injury have been 
manifested by no more than moderate impairment of the knee.


CONCLUSION OF LAW

1.  For the period from February 28, 1996, to May 6, 1996, 
the criteria for a disability rating in excess of 20 percent 
for residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  For the period from July 1, 1996, to June 9, 1997, the 
criteria for a disability rating in excess of 20 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

3.  For the period from August 1, 1997, to February 11, 2002, 
the criteria for a disability rating in excess of 20 percent 
for residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
on December 2003 essentially complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  In this regard, the letter informed the 
veteran and her representative of the information and 
evidence necessary to substantiate a claim for a higher 
rating, and of her and VA's respective duties for obtaining 
evidence.  The letter also asked the veteran whether she had 
any additional evidence to submit.  Thus, as a practical 
matter, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, and statements made by the veteran in support of her 
claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

Where the Rating Schedule does not provide for a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

Residuals of a Right Knee Injury

The veteran's residuals of a right knee injury has been 
evaluated as 20 percent disabling under Diagnostic Code 5257 
for the periods from February 28, 1996, to May 6, 1996; from 
July 1, 1996, to June 9, 1997; and from August 1, 1997, to 
December 11, 2002.

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation, and 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.

For the period from February 28, 1996, to May 6, 1996, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's residuals of a right 
knee injury warrant a disability rating in excess of 20 
percent.  In support of this conclusion, the Board notes the 
following evidence of record.

A February 1996 medical certificate reflects a history of 
twisting the right knee 6 to 8 weeks ago and complaints of 
pain and giving out.

A February 1996 VA consultation sheet reflects a history of 
falling 6 to 8 weeks ago resulting in pain and swelling of 
the right knee.  Examination was negative for instability of 
the knee.

An April 1996 VA treatment note reflects a history of 
twisting the right knee 12 weeks ago and complaints of giving 
out.  Examination was negative for instability but positive 
for meniscal injury.

A later April 1996 VA treatment note reflects complaints of 
recently twisting the right knee.  Examination revealed a 
positive test for meniscal injury.  

The Board notes the veteran's complaints of instability of 
the right knee; however, based on the objective medical 
evidence, the Board finds that her residuals of a right knee 
injury do not warrant a disability rating in excess of 20 
percent under Diagnostic Code 5257.  A higher evaluation is 
not warranted as her disability is not reflective of severe 
recurrent subluxation or lateral instability.  

For the period from July 1, 1996, to June 9, 1997, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's residuals of a right knee injury 
warrant a disability rating in excess of 20 percent.  In 
support of this conclusion, the Board notes the following 
evidence of record.

A September 1996 VA treatment note reflects negative tests 
for knee laxity.

A November 1996 VA examination report reflects no laxity of 
the knee.

A June 1997 letter from a private physician reflects that 
examination in March 1997 showed normal stability of the 
knee.

March and June 1997 private medical records reflect normal 
stability of the knee.

The Board again notes the veteran's complaints of instability 
of the right knee; however, based on the objective medical 
evidence of record, the Board finds that her residuals of a 
right knee injury do not warrant a disability rating in 
excess of 20 percent under Diagnostic Code 5257.  A higher 
evaluation is not warranted as her disability is not 
reflective of severe recurrent subluxation or lateral 
instability.  

For the period from August 1, 1997, to December 11, 2002, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's residuals of a right 
knee injury warrant a disability rating in excess of 20 
percent.  In support of this conclusion, the Board notes the 
following evidence of record.

An August 1997 VA examination report reflects that cruciate 
and collateral ligaments were stable.

A November 2000 VA examination report reflects that cruciate 
and collateral ligaments were stable.

A May 2001 private medical record reflects normal stability 
of the knee.

The Board again notes the veteran's complaints of instability 
of the right knee; however, based on the objective medical 
evidence, the Board finds that her residuals of a right knee 
injury do not warrant a disability rating in excess of 20 
percent under Diagnostic Code 5257.  A higher evaluation is 
not warranted as her disability is not reflective of severe 
recurrent subluxation or lateral instability.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of a right knee 
injury.  After review, however, the Board observes that no 
other diagnostic code provides for a higher rating during 
either period on appeal.  

Furthermore, the Board has considered whether the veteran's 
residuals of a right knee injury present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra.  The Board notes that an 
August 1997 letter from the veteran's employer reflects that 
she was temporarily assigned to a new position on March 25, 
1997.  The Board observes, however, that there is no 
indication that her salary was decreased, and the record 
shows that she retained her job until January 2003, which is 
after the time periods in question.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability during either period on 
appeal.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury for the periods from 
February 28, 1996, to May 6, 1996; from July 1, 1996, to June 
9, 1997; and from August 1, 1997, to December 11, 2002, is 
denied.


REMAND

At the Board hearing, the veteran testified that since August 
2003 she has been treated by Dr. Reust at the VA medical 
center (VAMC) for her spine, knee, and hips.  The Board notes 
that Phoenix VAMC treatment reports from Dr. Reust from April 
2004 to June 2004 are of record.  In this regard, the Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain all treatment reports 
from the above VAMC since August 2003 and associate them with 
the claims file.

In addition, in a January 2004 correspondence, the veteran 
stated that about four months ago the Social Security 
Administration (SSA) granted her benefits based on her right 
knee and dysthymic disorder.  The veteran also submitted a 
November 2003 letter from the SSA showing that she became 
entitled to benefits in February 2003.  As the SSA benefits 
pertain to disabilities on appeal, the Board finds that the 
SSA records are relevant to the appeal.  In this regard, the 
Board observes that the RO must obtain the complete SSA 
decision, including all related records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
reports from the Phoenix VAMC for the 
period since August 2003 and associate 
them with the claims file.

2.  The RO should contact the SSA and 
request copies of all documents 
pertaining to the veteran, including any 
administrative decision and the medical 
records relied upon concerning her claim.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and her representative.  

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disorder; entitlement to service 
connection for a thoracic spine disorder; 
entitlement to service connection for a 
lumbar spine disorder; entitlement to a 
disability rating in excess of 70 percent 
for dysthymic disorder for the period 
from March 13, 2003, to May 2, 2004, to 
include an effective date earlier than 
March 13, 2003; entitlement to a 
disability rating in excess of 10 percent 
for degenerative arthritis of the right 
knee, to include an effective date 
earlier than November 20, 2000; 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the right hip; and 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the left hip.  This review 
should include consideration of 
additional evidence received since the 
August 2005 supplemental statement of the 
case.

4.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


